 OPERATINGENGINEERSLOCAL 295-295C (WEATHER WISE)273Local295-295C,InternationalUnion ofOperatingEngineers,AFL-CIOandWeatherWise Condi-tioning Corp.Weather Wise ConditioningCorp.andLocal 295-295C,InternationalUnion of Operating Engi-neers,AFL-CIO. Cases 29-CB-5941, 29-RM-738, and 29-RC-635926 November 1986DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BA13SONOn 4 August 1986 Administrative Law Judge El-eanorMacDonald issued the attached decision.The Charging Party filed exceptions and a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge"s rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders thatthe Respondent,Local 295-295C,International Union of Operating Engineers,AFL-CIO,Brooklyn,New York,itsofficers,agents,and representatives,shall take the action setforth in the Order.IT IS FURTHER ORDERED that the objections tothe election held on 29 March 1985 are overruled.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have" been cast for Local 295-295C, Interna-tionalUnion of Operating Engineers, AFL-CIO,and that it is the exclusive collective-bargainingrepresentative of the employees in the' followingappropriate unit:All mechanics and helpers, including shop em-ployees, employed by the Employer at itsBrooklyn,New York location, excluding allrThe Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule,an administra-tive law judge's credibility resolutionsunlessthe clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Way Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findingsoffice clerical employees,guards and supervi-sors asdefined in the Act.Beatrice Kornbluh, Esq.,for the General Counsel.Harry Turk, Esq. (Epstein, Becker, Borsody & Green,P. C.), of New York, New York, for the Employer.Michael J. Comerford, Esq. (Driscoll & Delaney),of NewYork, New York, for the Union.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.These consolidatedcaseswere tried in Brooklyn, andNew York, New York, on 30 September and 9 and 10December 1985. The order consolidating the cases andreferring the representation case to the Board issued on 6June 1985. The complaint issued on 31 May 1985,allegesthat the Union in violation of Section 8(b)(1)(A) threat-ened bodily injury and other harm to employees if theydid not support the Union in a strike.In the representation case, the RM petition was filedon 12 March 1985 and an election (directed by the Re-gional Director) was conducted on 29 March 1985. Thevote was nine for and eightagainst unionrepresentation.The objections in issue are that property of employeesand of the employer was damaged shortly before theelection, the Union threatened employees with harm ifthey did not vote for it in the election and the Unionthreatened employees with harm if they failed to supportthe Union.FINDINGS OF FACT1.JURISDICTIONThe Company, a New York corporation with an officein Brooklyn, New York, is engaged in the fabricationand installation of air-conditioning equipment. The Com-pany annually installs air-conditioning' equipment for en-terprises inNew York that purchase goods valued inexcess of $50,000 directly in interstate commerce. I findthat the Company is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct and that the Union is a labor organization within themeaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe record shows that the .employees were on strikefrom 4 to 15 March 1985.Employee Ralston Cuffy was originally a supporter ofthe Union and was elected a union representative duringthe organizing drive. He participated in the strike. Cuffyattendeda union meetingatAldo's coffeeshop after thestrike began.Most of the employees were there andthreeunion agentswere present,WilliamGuarino,Charles Clemenza, and Peter Clemenza. The discussoncentered around the Union's effort to get Bruce Kellman,Respondent's president, to sign a contract. A secondmeeting washeld the next day at Aldo's. All the strikingemployees attended. Cuffy testified that he could notrecall any details of specific meetings because there were282 NLRB No. 44 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomany meetings.At one meeting, employee RamonAcosta asked whether the striking employees were eligi-ble for unemployment compensation. The union agentssaid yes. Then Cuffy found out that the strikers were noteligible until after a waiting period and he mentioned thisat one of themeetings.He was "argued down" by theother employees. Because the men needed money, Cuffymentioned the possibility of going back to work. Theunion agentssaid the employees should be patient, thatthe boss wouldsign.In the evening after this meeting,Guarino called him at home and said, "It wasn't coolwhat you guys pulled today because you're breaking upthe morale of the guys."Cuffy said no threats were made to him, but one dayduring a union meeting Guarino said if anyone wentback to work he might fall off a ladder or something.When asked if he took this comment to mean anything,Cuffy answered "basically, no." Cuffy could not saywhen this occurred.The night before the election Cuffy went to a uniondinner at Aldo's with employees Ronald Jones andRamon Acosta. After the dinner, he went to a dinnergiven by the Company at a Chinese restaurant a fewblocks away. Cuffy drove there in his car with Jones andAcosta; he remained about 1-1/2 or 2 hours. When heleft,Cuffy found that he had a flat tire. He was later toldby the repairman that his tire had been cut. There is noevidence, concerning who, if anyone, damaged Cuffy'stires.I credit Cuffy's testimony and I, therefore, find thatGuarino said that if anyone went back to work, he mightfall off a ladder.Employee Dennis Burgess testified that he did not jointhe picketing but continued to work for the first 3 daysof the strike. One day during the strike, his car wasparked close to the shop; at the end of the workday, airhad been let out of his tires. That night, Burgess spoke toemployee Strudwick Taffe by telephone; Taffe was astrong supporter of the Union. The two men spoke aboutthe Union. The next day, Burgess told Bruce Kellman's,son,Howard Kellman, that the striking employees werenot pleased that they were sacrificing on the picket linebut that Burgess would then receive the benefits theyhad fought for. Burgess also, thought it was unusual forhis tires to be flat. He told Howard Kellman he wouldstay out until the strike was over. Burgess testified thathe joined the picket line so he could be part of the unionnegotiations.Burgessattended several unionmeetingsbut he never heard anything about falling off a ladder orhis family being hurt. Burgess did not testify that he re-ceived any threats. There is no evidence that anyoneconnected with the instant matter let the air out of histires.Employee Ronald Jones testified that he attended twoor three union meetings at Aldo's before the strikebegan. Union benefits, such as medical coverage and thelike,were discussed. At one of thesemeetings,Guarinosaid,"ifwe went back to work for the boss that wewould fall off ladders. There would be accident[s] andwe'd be a bunch of whores if we went back to work."At first, Jones testified that this comment was made "atone meeting" but then he changed his testimony to say itwas made at other meetings. He also changed his testi-mony to say the threat was made after the strike began.Jones picketed during the first week of the strike; duringthe second week, Guarino got him a job at another shop.Jones stated that he heard rumors of threats to Burgess. Iwill not rely on Jones' testimony. On the witness stand,his testimony seemed given by rote and without reflec-tion; further Jones was easily led to change his testimo-ny.Mechanic Ramon Acosta testified that on the day thestrike began, he was working on a job at 498 SeventhAvenue wherehe was insulatinga condenser top. On hisway out to lunch with his helper, Acosta saw Guarino inthe building lobby. Guarino told him that there was astrike and that "we would have to go." Acosta called theshop and Howard Kellman told him to pack up his toolsand return to the shop. According to Acosta, when hewentupstairs.to gather his tools, he noticed that the in-sulating work he had just completed had been "slashed."There was much testimony about the nature and extentof the damage; there is no evidence to connect thedamage to any participants in the instant matter.On the first day of the strike Acosta attended .a unionmeeting at Aldo's. Acosta testified that the employeesdiscussed tactics and the ways the Union persuadespeople to vote. Acosta could not recall who was talkingbecause, "Iwasn'tpaying much mind." The employeesdiscussed "cracking heads" and hitting them, beatingguys." Peter Clemenzasaid"we would suffer or ourfamilywould suffer." Acosta felt this was an indirectthreat.He also heard rumors about property damage toemployee's property.At the unionmeetings,Acostaasked Guarino who would compensate the employees tothe strike.Guarino said the "unemployment" would doit.After Acosta later found out therewas a49-day wait-ing period and told Guarino about this, Guarino deniedhe had ever said strikers would be compensated by un-employment insurance. Acosta had an argument withGuarino and some of the employees about this.It is clearthat no union employee threatened Acostawith bodily harm, even by his own account. I do notcredit Acosta's testimony that employees were discussingviolence at the Union's first meeting after the strikebegan. First Acosta' could not recall who talked about"cracking heads" and "hitting" because, by his own ad-mission,"I wasn't paying much mind." It is not reasona-ble to suppose that someone hearing a threat of violencecould not recall which of his fellow employees had madethe threat. Further, Acosta linked Peter Clemenza tothese threats by stating that Clemenza said "we wouldsuffer." According to Acosta, the discussion centered notaround the strike but around the election. This is notsupported by the testimony of other witnesses and is notin accord with the credited testimony of Cuffy. Finally,Acosta's demeanor while testifying evidenced anger andbias toward the Union. Thus, I shall not rely on' Acosta'stestimony.Three employees testified that they attended many ofthe unionmeetingsboth before and during the strike andthat they heard no threats of violence. These witnesses OPERATING ENGINEERS LOCAL 295-295C (WEATHER WISE)were Wilfred Brathwaite, Rigoberto Benitez, and- JorgeSandoval. I credit their testimony.William Guarino is the treasurer and field agent ofLocal 295. He testified that he never made any statementabout falling off a ladder nor threatened anyone if hefailed to participate in the strike. In the second week ofthe strike, Cuffy told him some men needed work; Guar-ino then found jobs for Acosta and Jones. I credit Guar-ino's testimony about fording jobs for Acos,.a and Jones.As discussed above, I find that a union agent said at ameeting that if anyone went back to work he might falloff a ladder. This is a violation of Section 8(b)(1)(A) ofthe Act.Teamsters Local 107' (Virginia-Carolina FreightLines),123 NLRB 551 (1959), enfd. 273 F.2d 815 (D.C.Cir. 1959);Teamsters Local 810 (Kate's Art Supply),268NLRB 1378 (1984).CONCLUSIONS OF LAW1.By threatening employees with physical harm ifthey did not support the Union during the strike, theUnion violated Section 8(b)(1)(A) of the Act.2.The General Counsel has not proved that any otherviolations of the Act were committed.REMEDYHaving found that the Union has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.REPRESENTATION PROCEEDINGThe company's objections before me are:Objection 2:Property of employees whom the Unionbelieved were planning to or would vote against Local295,was damaged by representatives and/or agents ofLocal 295, acting on their behalf, shortly before the elec-tion in an effort to intimidate those employees and otheremployees to vote for the Union.Objection 3:Property of the employer was damaged byrepresentatives and/or agents of Local 295, acting ontheir behalf, prior to the election in a manner designed tointimidate employees to vote for the Union.Objection 5:Representatives and/or agents of Local295 acting on their behalf threatened employees ofWeather Wise Conditioning Corp. and members of theirfamilieswith harm if they failed to support Local 295.Objection 6:Representatives and/or agents of Local295 acting on their behalf threatened employees ofWeather Wise Conditioning Corp. and members of theirfamilieswith harm if they failed to support Local 295.Discussion and ConclusionsAs discussed above, there is no evidence that anyproperty damage either to the employees' or the employ-er's property was caused by employees or union agents.Further, I have not found that any threats of physicalharm were made to employees concerning their vote forthe Union.Ihave found above, based on Cuffy's testimony, thatGuarino said that if anyone went back to work he might275falloff a ladder or something. This finding comportswith the substance of the Company's Objection 6.The Company has the burden of proving that thethreat by Guarino was made during the critical periodafter the election petition was filed on 12 March 1985.1There is no such proof in the record because Cuffy wasunable to say when this statement was made. Further thetotality of Cuffy's testimony shows that at first he sup-ported the strike and fulfilled whatever duties were re-quired of him as an elected employee representative. Hewas one of a delegation that met with Bruce Kellman topersuade him to sign a contract with the Union. Thismeeting occurred in the first week of the strike. He thenbecame disenchanted with the Union because it had nostrike fund and because the men could not begin collect-ing unemployment insurance benefits immediately. Atthat point, he told the men he was no longer their repre-sentative.The strike did not hurt Cuffy too much be-cause he had a second income.' However, other employ-ees were in great need of money; the record shows thatthese employees were referred to jobs by Guarino at thebeginning of the second week of the strike. From allthese facts, I infer that the discussions about going backto work took place early in the strike when Guarino wasstillhopeful Kellman would sign a contract and couldcounsel patience to those employees who complainedthat they needed to work. There would be no reason totalk about the consequences of returning to work onceGuarino had referred the needy employees to interimemployment. Thus, I conclude that Guarino's statementabout falling off a ladder was made in the first week ofthe strike between 4 and 11 March 1985. This was beforethe election petition was filed.To sum up, the Company has not met its burden ofproving when Guarino made his statement about fallingoff a ladder. In the alternative, ,l find that the statementwas made before 12 March 1985 when the petition wasfiled.Thus, there is no basis for setting aside the election.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Local 295-295C, International Unionof Operating Engineers, AFL-CIO, its officers, agents,and representatives, shall1.Cease and desist from(a)Restraining or coercing any employee in the exer-cise of rights guaranteed by Section 7 of the Act bythreatening employees with physical harm if they do notsupport the Union during a strike.(b)Restraining or coercing any employees' in any likeor relatedmanner.2.Take the following affirmative action necessary toeffectuate the policies of the Act.1 Ideal Electric & Mfg.,134 NLRB 1275, 1278(1961).2 If no exceptions are filedas provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at businessoffices and meeting halls copies ofthe attached notice marked "Appendix."s Copies of thenotice, on forms provided by the Regional- Director forRegion 29, afterbeing signedby the - Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in-conspicuous places including all placeswhere noticestomembersare customarily posted. Rea-sonable stepsshall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Deliver to the Regional Director for Region 29,signed copies of said notice for posting by Weather WiseCorp., if it be willing, `at places where notice to employ-ees of Weather Wise are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDEDthat the complaint isdismissedinsofar asitalleges violations of the Act notspecifically found.IT IS FURTHERRECOMMENDED that the Board issue theappropriate certificationresults.'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESAND MEMBERSNATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choice'To act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten, employees with physical 'harmif they do not support a strike.WE WILL NOT inanylike or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.LOCAL 295-295C, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIO